             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                     JONESBORO DIVISION

GARY LEON WEBSTER                                          PLAINTIFF
ADC #114018

v.                        No. 3:19-cv-112-DPM

CHARLENE HENRY, Prosecuting                             DEFENDANT
Attorney, Jonesboro


                                  ORDER

     1. The Clerk has filed a new paper from Webster in many of his
pending cases. NQ 4. Webster's motion for more time to file his in forma
pauperis application is granted;       he must pay the filing and
administrative fees or file an application to proceed in forma pauperis
and certified calculation sheet by 30 May 2019. 28 U.S.C. § 1915(a)(2).
If he doesn't, then the Court will dismiss his complaint without
prejudice.   LOCAL RULE   5.5(c)(2).
     2. Webster's embedded request to amend his complaint, NQ 4, is
denied without prejudice. If he wants to amend, then he must submit
an amended complaint on the § 1983 complaint form he will receive
with this Order.
     3. The Court directs Webster to follow the following drill on
sending papers for filing: Each paper must include the names of the
parties in one specific case, and one specific case number, at the top of
the first page. Webster may not send one paper for filing in several
cases at one time. There must be a separate paper for each case.
     4. The Court directs the Clerk not to docket any more multiple-
case filings from Webster. If the Clerk receives a proposed filing from
Webster that involves more than one of his cases, then the Clerk must
return the paper to Webster with a request to specify which one case
the paper should be filed in. The Clerk should also send Webster
another copy of this Order with the returned paper.
     5. The Court also directs the Clerk to mail Webster an application
to proceed in forma pauperis and a blank § 1983 complaint form.
     So Ordered.


                                                         (/
                                         D.P. Marshall Jr.
                                         United States District Judge




                                   -2-
